Decision of respondent State Commissioner, dated August 14, 2006, upholding the determination of respondent City Commissioner to reduce petitioner’s public assistance benefits in order to recoup a rent advance, withdrawn, and the petition in this proceeding (transferred to this Court by order of Supreme Court, New York County [Nicholas Figueroa, J.], entered May 18, 2007) unanimously granted, without costs, to the extent of directing the city respondent to restore petitioner’s benefits.
All parties agree that the state respondent should be permitted to withdraw its decision (see 18 NYCRR 358-6.6 [a]), thus obviating that portion of the petition seeking annulment of that decision. The state respondent agrees that the city respondent should be directed to restore petitioner’s benefits and the city respondent has presented no reason why it should not be so directed. Concur—Friedman, J.P., Williams, Catterson and Acosta, JJ.